DETAILED ACTION
This office action is responsive to amendment filed on November 6, 2020 in this application Gore et al., U.S. Patent Application No. 16/549,113 (Filed August 23, 2019) (“Gore”).  Claims 1 – 20 were pending.  Claims 1, 4, 9, 13, and 16 are amended.  Claims 2, 3, 14, and 15 are cancelled.  Claims 1, 4 – 13, and 16 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pgs. 7 – 8 of the Applicant’s Remarks (“Remarks”) stating that the prior art references fail to teach “wherein the information handling resource has an onboard processor and an onboard memoryPage 3of6;… not capable of verifying the cryptographic signature,” examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  Liles teaches that the firmware updater device processor 16 and memory 20 are not capable of performing the verification and must notify a firmware manager to perform the verification using a management processor 12.  Liles ¶¶ 0017 – 0020; id. at fig. 1.  Therefore, the prior art teaches “wherein the information handling resource has an onboard processor and an onboard memoryPage 3of6;… not capable of verifying the cryptographic signature.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 1, 4 – 13, and 16 – 20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 8874922.  Although the 
2.	Claims 1, 4 – 13, and 16 – 20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 9069965.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patents anticipates the claims of the instant Application.
3.	Claims 1, 4 – 13, and 16 – 20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 9183395.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patents anticipates the claims of the instant Application.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4, 6 – 13, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al., United States Patent Application Publication No. 2013/0185564 (Published July 18, 2013, filed January 17, 2012) (“Jaber”), in view of Liles et al., United States Patent Application Publication No. 2015/0278524 (Published October 1, 2015, filed June 15, 2015) (“Liles”).

Claims 1, 9, and 13
With respect to claims 1, 9 and 13 Jaber teaches the invention as claimed an information handling system comprising: a host system comprising a host system processor; a management controller coupled to the host system 5processor; and an information handling resource coupled to the host system processor and the management controller, the information handling resource including a firmware, …wherein the information handling system is configured 10to:
transfer a firmware update package from the host system to the management controller, wherein the firmware update package includes a cryptographic signature; verify, at the management controller, the cryptographic signature,… transfer data indicative of the verification from the management controller to the information handling resource; {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm to the firmware to verify the firmware using a public key and previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0023 – 0028; id. at fig. 3.  Device, or “information handling system,” has a processor and a storage element to store a BIOS.  Jaber at Abstract and ¶ 0023.}
However, Jaber does not explicitly teach the limitation:
wherein the information handling resource has an onboard processor and an onboard memoryPage 3of6;… wherein the onboard processor and the onboard memory are not capable of verifying the cryptographic signature;… and 20in response to receiving the data indicative of the verification from the management controller, install, by the information handling resource, the firmware update package.  {Liles does teach this limitation.  Liles teaches that the method for using a cryptographic hash to verify a firmware update, as taught by Jaber may include where the firmware updater device processor 16 and memory 20 are not capable of performing the verification and must notify a firmware manager to perform the verification using a management processor 12.  Liles ¶¶ 0017 – 0020; id. at fig. 1.  
Jaber and Liles are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to securely perform an update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for using a cryptographic hash to verify a firmware update, as taught in Jaber, with where a firmware manager double checks the verification, as taught in Liles.  Liles teaches that it is important to shield the update from malicious programs.  Id at ¶ 0017.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method using a cryptographic hash to verify a firmware update, as taught in Jaber, with where a firmware manager double checks the verification, as taught in Liles, for the purpose of securely updating the firmware.}

Claims 4 and 16
Jaber and Liles teach the invention as claimed, including:
wherein the signature complies with a cryptographic standard.    {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm such as RSA to the firmware to verify the firmware using a public key and previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0014 & 0023 – 0028; id. at fig. 3.}


Claims 6 and 18
With respect to claims 6 and 18, Jaber and Liles teach the invention as claimed, including:
wherein the data indicative of the verification is a hash, and wherein the information handling resource is configured to compare the hash with a hash generated by the information handling resource.  {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm such as RSA to the firmware to verify the firmware using a public key and previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0014 & 0023 – 0028; id. at fig. 3.}

Claims 7 and 19
With respect to claims 7 and 19, Jaber and Liles teach the invention as claimed, including:
wherein the data indicative of the verification is a cryptographic token.  {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm such as RSA to the firmware to verify the firmware using a token such as a public key received from the host and a previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0014 & 0023 – 0028; id. at fig. 3.}

Claims 8 and 20
With respect to claims 8 and 20, Jaber and Liles teach the invention as claimed, including:
wherein the information handling resource is configured to compare the cryptographic token with information received from the host system.   {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm such as RSA to the firmware to verify the firmware using a token such as a public key received from the host and a previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0014 & 0023 – 0028; id. at fig. 3.}

Claim 10
With respect to claim 10, Jaber and Liles teach the invention as claimed, including:
wherein the data indicative 15of the verification is sent from the management controller to the information handling resource via an Inter-Integrated Circuit (I2C) bus.  {The firmware updater that performs the verification notifies a firmware manager via an Liles ¶¶ 0017 - 0020.}

Claim 11
With respect to claim 11, Jaber and Liles teach the invention as claimed, including:
further comprising the 20information handling resource storing the data indicative of the verification in volatile memory thereof.   {Device, or “information handling system,” has a processor and a storage element to store a BIOS.  Jaber at Abstract and ¶ 0023.}

Claim 12
With respect to claim 12, Jaber and Liles teach the invention as claimed, including:
wherein the data indicative of the verification that is stored in volatile 25memory of the information handling resource is inaccessible to the host system.   {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm such as RSA to the firmware to verify the firmware using a token such as a public key received from the host and a previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0014 & 0023 – 0028; id. at fig. 3.}




s 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber in view of Liles and Bhaskar et al., United States Patent Application Publication No. 2018/0176222 (Published June 21, 2018, filed June 22, 2016) (“Bhaskar”).

Claims 5 and 17
With respect to claims 5 and 17, Jaber and Liles teach the invention as claimed, however, Jaber does not explicitly teach the limitation:
wherein the cryptographic standard is Federal Information Processing Standards (FIPS) 186-4.   {Bhaskar does teach this limitation.  Bhaskar teaches that the method for using a cryptographic hash to verify a firmware update, as taught by Jaber and Liles may include where the Federal Information Processing Standard 186-4 is used to perform the hashing.  Bhaskar ¶¶ 0040 & 0041.
Jaber, Liles, and Bhaskar are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of authentication, and both are trying to solve the problem of how to hash securely.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for using a cryptographic hash to verify a firmware update, as taught in Jaber and Liles, with where the Federal Information Processing Standard 186-4 is used to perform the hashing, as taught in Bhaskar.  Jaber teaches that hashing is a useful means to determine if the firmware update is unchanged.  Id at ¶ 0028.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method using a cryptographic hash to verify a firmware update, as taught in Jaber and Liles, with where the Federal Information Processing Standard 186-4 is used to perform the hashing, as taught in Bhaskar, for the purpose of securely updating the firmware.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										February 25, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199